Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-17-00622-CV

                   WORLD WIDE AUTOMOTIVE REPAIR PAINT & BODY,
                                   Appellant

                                                   v.

                               SANTANDER CONSUMER USA INC.,
                                         Appellee

                      From the 285th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2016-CI-08203
                              Honorable Laura Salinas, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: November 1, 2017

DISMISSED FOR WANT OF PROSECUTION

           In this appeal, the clerk’s record was due on October 2, 2017. See TEX. R. APP. P. 35.1(a).

On October 4, 2017, the Bexar County District Clerk notified this court that Appellant World Wide

Automotive Repair Paint & Body had not paid the clerk’s fee for preparing the record and

Appellant is not entitled to a free clerk’s record.

           On October 5, 2017, we ordered Appellant to file written proof with this court by October

16, 2017, that either (1) the clerk’s fee has been paid or arrangements have been made to pay the

clerk’s fee, or (2) Appellant is entitled to appeal without paying the clerk’s fee. We warned
                                                                                 04-17-00622-CV


Appellant that if it failed to respond as ordered, this appeal would be dismissed for want of

prosecution. See TEX. R. APP. P. 37.3(b).

       To date, Appellant has not filed any response with this court. Therefore, we dismiss this

appeal for want of prosecution. See id. R. 37.3(b), 42.3(b), (c).

                                                  PER CURIAM




                                                -2-